Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
FINAL ACTION
Amendment, received 2/14/2022, has been entered into the record. 
Claims 10-11, 13-14 and 26-27 are presented for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner 

Claim 10-11, 13-14 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Treadway et al. (US Pub. No. 2007/0125983 A1), hereafter referred to as Treadway.

As to claim 10, Treadway discloses core-shell nanoparticles (fig 3 and [0052]; [0002]), each of the core-shell nanoparticles comprising
a core of a core material (fig 3, material in the center region; [0052]), and an outer shell of a shell material (fig 3, material in the outer shell region), characterized in that, the core material and the shell material are constituted by metals and nonmetals (fig 3, elements Cd, Se, Zn, S), between the core and shell, there is only a layer of a transition zone (fig 3, 

As such, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  Therefore, it would have been obvious to one of ordinary skill in the art at 

    PNG
    media_image1.png
    858
    957
    media_image1.png
    Greyscale

	
As to claim 11, Treadway discloses the core-shell nanoparticles according to claim 10 (paragraphs above),
wherein the core consists of a semiconductor material and the particle size distribution of the core-shell nanoparticles is such that the 

As to claim 13, Treadway discloses the core-shell nanoparticles according to claim 10 (paragraphs above),
wherein the core material and the shell material are each a semiconductor material (fig 3 and [0052]). 

As to claim 14, Treadway discloses the core-shell nanoparticles according to claim 10 (paragraphs above),
wherein the each of the core-shell nanoparticles have a combination of the core material and the shell material of CdSe/ZnS (fig 3, outer shell material is shown with only ZnS and inner core material is shown with CdSe and [0052]). 

As to claim 26, Treadway discloses the core-shell nanoparticle of claim 11 (paragraphs above),
wherein the core material comprises a first semiconductor materials and the shell material comprises a second semiconductor material ([0052]). 

As to claim 27, Treadway discloses core-shell nanoparticles (fig 3 and [0052]; [0002]), each of the core-shell nanoparticles comprising
a core of a core material (fig 3, material in the center region; [0052]), and an outer shell of a shell material (fig 3, material in the outer shell region), characterized in that, the core material and the shell material are constituted by metals and nonmetals (fig 3, elements Cd, Se, Zn, S), between the core and shell, there is only a layer of a transition zone (fig 3, the layer that is considered by the Examiner to be the transition zone which is between the core and the shell is the monolayers of graded CdSe/ZnS with an average diameter of 0.1-2nm; since paragraph [0052] teaches the smooth grading from the middle of the core to the outer of the shell and [0055] teaches that the diameter of the nanoparticle is between 1nm and 1000nm, then in any of these values for the diameter of the nanoparticle there is a layer of a transition zone between the outer shell and the middle of the core that has an average diameter of 0.1-2nm and it is this layer of a transition zone which is considered to be the claimed “layer of a transition zone”), consisting only of the components of the core and the components of the shell material ([0052]), and in which at least the proportion of non-metal component of the core material gradually decreases in the direction of the shell, while the proportion of the non-metal component of the shell 
Treadway does not disclose the exact range recited wherein an average diameter of the core-shell nanoparticles is 3 to 15nm.  However, Treadway teaches overlapping ranges, specifically, the average diameter of the core-shell nanoparticle is 2-20nm ([0055]).
As such, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the optimum workable range for the dimensions of the nanoparticle using routine experimentation.  

    PNG
    media_image1.png
    858
    957
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.

Applicant has argued that the core-shell nanoparticles taught by Treadway cannot be made in the way described by Treadway.  Applicant 
Examiner disagrees because the Applicant appears to be rationalizing this position based on a belief that the claims recite features that are not actually recited in the claim.  Specifically, the applicant appears to be under the impression that the claims recite that the core material cannot have a graded composition and that only the transition zone may have a graded composition.  However, this limitation is not present in any claim.  In fact, a core may include an inner core and outer core, and a shell may include an inner shell and outer shell.  Accordingly, the Examiner continues to consider the core to be the region of the nanoparticle of Treadway with the average diameter as claimed and continue to consider the transition zone to be the portion of the nanoparticle with the average diameter recited in the claim.  This interpretation of the regions of Treadway is consistent with the interpretation of the claims.  Furthermore, a misunderstanding is presented in the declaration at points 7 and 9, in which the declaration describes Treadway as having only a core and shell region and not having a transition zone as claimed.  Examiner disagrees because Treadway does have a zone that meets the limitations of the claims and 

Applicant argued that since the Applicant has produced nanoparticles according to the instant application and Treadway, with the produced nanoparticles shown in FIG. 1 and FIG. 2 in the Declaration.  In particular, as indicated in paragraphs 6-7 of the Declaration, the quantum yield of the nanoparticles in this application was unexpectedly and surprisingly greater than the quantum yield of nanoparticles obtained in Treadway.  As such, the instantly claimed average diameters of each region are not within a range to which Treadway would have arrived.  
Examiner disagrees because the claims as currently drafted are not ready for allowance even though the structure taught in the Applicant’s disclosure may be different from the structure taught by the Treadway reference because this difference needs to be presented in the claims.  Furthermore, the Applicant has not shown with this Declaration that the increased quantum yield is a result of making the core-shell nanoparticles within the range of 3-15nm instead of the range of 2-20nm as taught by Treadway.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830. The examiner can normally be reached MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/18/2022